otice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The amendment filed 05/10/2022 has been received and considered. Claims 1-15 are presented for examination.

Claim Objections
2.	Claims 1, 6 and 11 are objected to because of the following informalities:  
As per Claims 1, 6 and 11, they recite the limitation “its” in line 14 and 16 (Claim 14) and in line 15 and 19 (Claim 6 and 11) which is unclear what the limitation refers.
As per Claims 1, 6 and 11, they recite the limitation “but are not limited to” in line 14 and 16, 18, and 20 (Claim 1) and in line 15, 17, 19 and 21 (Claim 6 and 11) which renders the claims indefinite because it is unclear what the limitation refers. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1) The claims 1-5 recite steps or acts including calculating total task amount and manpower quantity; thus, the claims are to a process, which is one of the statutory categories of invention; the claim 6-10 recite a device comprising modules, and therefore is a machine, which is a statutory category of invention.  The claims 11-15 recite a computer readable storage medium which is a statutory category of invention.
(Step 2A – Prong One) The claims 1, 6 and 11 recite:
performing trend analysis on the predication data adopting Monte Carlo simulation and geometric Brownian motion through the predication model to obtain predication values of the output dimensions (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm, including. Monte Carlo simulation and geometric Brownian motion as described in the paragraph [0035]-[0036]); and 
calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0037]); 
wherein, the predication model is divided into an incoming call predication model and a calling predication model according to service types, … (under its broadest reasonable interpretation, mathematical concepts, more particularly mathematical calculations using mathematical algorithm as described in the paragraph [0041 and [0068]]).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) this judicial exception is not integrated into a practical application. In particular, the claims 6-10 recite the additional elements “device” (claims 6-10) comprising “first acquiring module”, “second acquiring module”, “analysis module”, “calculation module”,  “third acquiring module”, and “smoothing processing module”; “computer readable storage medium” (claims 11-15)  and processor (claims 11-12) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer (see MPEP 2106.05(d)). Further the limitation “when service predication is performed on a specified service line, acquiring a predication model corresponding to this specified service line, and input dimensions and output dimensions of this prediction” and “acquiring predication data satisfying the input dimensions from a data warehouse”, and “the data warehouse is composed of call data and a dialing list data within preset historical time after cleaning” in claims 1, 6 and 11 which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  In particular, the limitation “specified service line” and “data warehouse” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
The additional elements “for the incoming call prediction model, its input dimensions include but are not limited to a call duration, an agent work utilization rate, a call loss rate, a satisfaction degree and an agent skill level; and the output dimensions include but are not limited to a call duration, call times, an agent utilization rate and a call loss rate; for the calling prediction model, its output dimensions include but are not limited to issued list amount, a call completion rate, an average call duration, an agent work utilization rate and an agent skill level; and the output dimensions include but are not limited to a list amount, dialing times, a dialing duration, a call completion rate and an agent utilization rate” in claims 1, 6, and 11 which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  Further the additional element “marketing activities and emergent events” (Claim 2, 7 and 12) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).
These additional elements do not integrate call service line-based prediction method into a practical application because they do no more than implement the mathematical modeling on a computer (see Specification (i. e. paragraph [0085]-[0091]) which merely uses a computer as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “device” (claims 6-10) comprising “first acquiring module”, “second acquiring module”, “analysis module”, “calculation module”,  “third acquiring module”, and “smoothing processing module”; “computer readable storage medium” (claims 11-15)  and processor (claims 11-12) amount to no more than mere instruction to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer component cannot provide an inventive concept.  Further the limitation “predication model”, “incoming call predication model”, “calling predication model”, “data warehouse” , “input dimensions include but are not limited to a call duration, an agent work utilization rate, a call loss rate, a satisfaction degree and an agent skill level”,  “the output dimensions include but are not limited to a call duration, call times, an agent utilization rate and a call loss rate”, “output dimensions include but are not limited to issued list amount, a call completion rate, an average call duration, an agent work utilization rate and an agent skill level”,  and “the output dimensions include but are not limited to a list amount, dialing times, a dialing duration, a call completion rate and an agent utilization rate” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory (MPEP 2106.05 (d) II iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93) and receiving or transmitting data (MPEP 2106.05 (d) II i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))).
The additional elements “specified service line” and “marketing activities and emergent events” which is an insignificant extra-solution activities because it is a mere nominal or tangential addition to the claim, amount to mere data gathering (iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g))).

	Further dependent claims 2-5, 7-10 and 12-15 recite:
(Claim 2, 7 and 12) wherein, after the predication values of the output dimensions are obtained (insignificant extra-solution activity – data gathering), the predication method further comprises: 
acquiring marketing activities and emergent events within the preset historical time (insignificant extra-solution activity – data gathering), and determining dates of a week when the marketing activities and the emergent events occur (insignificant extra-solution activity – data gathering); and 
performing smoothing processing on the predication values of the output dimensions according to the dates of a week of the marketing activities and the emergent events to eliminate the interference of the marketing activities and the emergent events on the predication values (mathematical concepts). 

(Claim 3, 8 and 13) wherein, the performing smoothing processing on the predication values of the output dimensions according to the dates of a week of the marketing activities and the emergent events to eliminate the interference of the marketing activities and the emergent events on the predication values  (mathematical concepts) comprises: 
traversing all the output dimensions, and screening predication values having the same dates of a week from the predication values of the output dimensions to serve as base data (mathematical concepts); 
calculating an average value and a standard deviation of the base data (mathematical concepts); 
calculating a difference between each base data and the average value (mathematical concepts), and comparing an absolute value of the difference with the standard deviation (mathematical concepts); and 
when the absolute value of the difference is greater than the standard deviation, reducing the base data corresponding to the difference if the difference is a positive number and enlarging the base data corresponding to the difference if the difference is a negative number (mathematical concepts). 
(Claim 4, 9 and 14) wherein, the calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values (mathematical concepts) comprises: 
summing up the predication values of the specified service lines within the specified period of time to obtain the total task amounts of the specified service lines within the specified period of time (mathematical concepts); 
acquiring a call date duration and attendance data of a plurality of agents (insignificant extra-solution activity – data gathering), calculating working efficiency of each agent according to the call date duration and the attendance data (mathematical concepts), and calculating an average value of the working efficiencies to obtain a conversion rate (mathematical concepts); and 
acquiring a standard working duration (insignificant extra-solution activity – data gathering), calculating an average working duration according to the standard working duration and the conversion rate (mathematical concepts), and calculating a quotient between the total task amount and the average working duration to serve as a manpower quantity required to be input (mathematical concepts). 
(Claim 5, 10 and 15) wherein, the calculating total task amount and manpower quantity required to be input of the specified service line within a specified period of time according to the predication values  (mathematical concepts) comprises: 
summing up predication values of the specified service lines within the specified period of time to obtain the total task amounts of the specified service lines within the specified period of time (mathematical concepts); 
acquiring a call date duration and attendance data of a plurality of agents (insignificant extra-solution activity – data gathering), calculating working efficiency of each agent according to the call date duration and the attendance data (mathematical concepts), and calculating an average value of the working efficiencies to obtain a conversion rate (mathematical concepts); and 
acquiring a standard working duration (insignificant extra-solution activity – data gathering), calculating an average working duration according to the standard working duration and the conversion rate (mathematical concepts), and calculating a quotient between the total task amount and the average working duration to serve as a manpower quantity required to be input (mathematical concepts).

Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
4. 	Any indication of allowability is being withheld pendent the manner in which applicant amends the claims to overcome the rejection under 101.

Response to Arguments
5. 	Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive.
Examiner respectfully withdraws Claim Interpretation in view of the amendment and/or applicant’s arguments.
Regarding 101 rejection: 
As rejected above, the additional elements “for the incoming call prediction model, its input dimensions include but are not limited to a call duration, an agent work utilization rate, a call loss rate, a satisfaction degree and an agent skill level; and the output dimensions include but are not limited to a call duration, call times, an agent utilization rate and a call loss rate; for the calling prediction model, its output dimensions include but are not limited to issued list amount, a call completion rate, an average call duration, an agent work utilization rate and an agent skill level; and the output dimensions include but are not limited to a list amount, dialing times, a dialing duration, a call completion rate and an agent utilization rate” in claims 1, 6, and 11 which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  

Further applicants have argued that: 
Compared with the prior art, the subject matter of claim 1 is closely linked with the respective emphases of different service lines (calling service and incoming call service) in actual practice.

It is Examiner’s position that this judicial exception is not integrated into a practical application. The limitation “different service lines (calling service and incoming call service)” is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, so amounts to mere data gathering.
Further the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “predication model”, “incoming call predication model”, “calling predication model”, “input dimensions include but are not limited to a call duration, an agent work utilization rate, a call loss rate, a satisfaction degree and an agent skill level”,  “the output dimensions include but are not limited to a call duration, call times, an agent utilization rate and a call loss rate”, “output dimensions include but are not limited to issued list amount, a call completion rate, an average call duration, an agent work utilization rate and an agent skill level”,  and “the output dimensions include but are not limited to a list amount, dialing times, a dialing duration, a call completion rate and an agent utilization rate” is the element that the courts have recognized as well-understood, routine, conventional activity, such as storing and retrieving information in memory.  Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application. Therefore, 101 rejection maintain.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/            Primary Examiner, Art Unit 2146